--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Lithium Technology Corp. 8-K [lithium-8k_255.htm]
 
 
Exhibit 10.49


 
BUSINESS CONSULTANT AGREEMENT

--------------------------------------------------------------------------------




 
This Business Consultant Agreement (“Agreement”) is made and effective this
September 25, 2009,
 
BETWEEN:
FMSUD Consultancy B.V. (the “Consultant”), a corporation organized and existing
under the laws of the Netherlands, with its head office located at:
Goilberdingerdijk 26, 4105 LB Culemborg, the Netherlands

 
AND:
Lithium Technology Corporation (the “Company”), a corporation organized and
existing under the laws of the State of Delaware, with its head office located
at: 5115 Campus Drive, Plymouth Meeting, PA 19462, United States.

 
WHEREAS, the Company desires to receive certain consulting services from the
Consultant; and
 
WHEREAS, the Consultant desires to provide those consulting services to the
Company pursuant to the terms of this Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
intending to be legally bound, the parties hereto agree as follows:
 
1.           CONSULTATION SERVICES
 
The Company hereby engages the Consultant to perform the following services (the
“Services”) in accordance with the terms and conditions set forth in this
Agreement:  The Consultant will consult with the directors, officers and
employees of the Company concerning matters relating to the management and
organization of the Company, its financial policies, the terms and conditions of
employment of the Company’s employees, and generally any matter arising out of
the business affairs of the Company.  The Services will be performed by Fred J.
Mulder, an employee of Consultant.
 
2.           TERMS OF AGREEMENT
 
This term of this Agreement will begin on the date hereof and will end on
December 31, 2010.  Either party may terminate this Agreement on 60 days’ notice
to the other party in writing, by certified mail or personal delivery, provided
that in the case of a termination by the Company of such termination of this
Agreement has been approved by a majority of the Directors of the Company not
including Fred J. Mulder.  Upon termination of this Agreement or expiration of
the term hereof:  (a) each party shall remain liable to the other for any breach
of this Agreement prior to such expiration or termination; and (b) the
Consultant will be entitled to all amounts due from the Company under this
Agreement up to the date of termination or expiration.  The provisions of
Sections 6, 7, 8, 9 and 10 of this Agreement, as well as any other provisions of
this Agreement applicable thereto, shall survive any termination or expiration
of this Agreement.

 
 

--------------------------------------------------------------------------------

 

 
3.           TIME DEVOTED BY CONSULTANT
 
It is anticipated the Consultant will spend approximately eight hours per week
in fulfilling its obligations under this Agreement.  The particular amount of
time may vary from day to day and from week to week. However, the Consultant
shall devote a minimum of 32 hours per month to its duties under this Agreement.
 
4.           PLACE WHERE SERVICES WILL BE RENDERED
 
The Consultant will perform most Services at a location to be determined in
Consultant’s sole discretion.  In addition, the Consultant will perform Services
by telephone and at such other places as reasonably necessary to perform the
Services.
 
5.           PAYMENT TO CONSULTANT
 
The Company will pay the Consultant a flat monthly fee of € 4,167 as
consideration for the Services. The Services will be invoiced monthly in advance
and the Company shall pay the amounts so invoiced within 15 days of receipt of
the invoice.  The Company will also reimburse the Consultant for the reasonable
out-of-pocket expenses incurred by the Consultant in the provision of the
Services.  Promptly after the end of each calendar month, the Consultant will
submit an itemized monthly statement setting the out-of-pocket expenses incurred
in the preceding month and the Company will pay the Consultant the amounts due
as indicated by statements submitted by the Consultant within 15 days of
receipt.
 
6.           INDEPENDENT CONTRACTOR
 
Both the Company and the Consultant agree that the Consultant will act as an
independent contractor in the performance of its duties under this contract.
Accordingly, the Consultant shall be responsible for payment of all taxes
including U.S. Federal, State and local and Dutch taxes arising out of the
Consultant's activities in accordance with this Agreement, including by way of
illustration but not limitation, Federal and State income tax, Social Security
tax, Unemployment Insurance taxes, and any other taxes or business license fee
as required.
 
7.           LIMITATION OF LIABILITY
 
The Services are provided “as is” and the Consultant expressly disclaims, and
the Company hereby expressly waives, all express warranties and all other
warranties, duties and obligations implied in law, including warranties of
merchantability and fitness for a particular purpose.  No statements in this
Agreement or in any other document shall be read to be an express warranty nor
create a warranty, duty or obligation implied in law, including, without
limitation, warranties of merchantability and fitness for a particular
purpose.  The Consultant does not warrant that the Services will meet the
Company’s requirements or that Services will be error free. The Consultant shall
not be liable to the Company or any of its affiliates for any loss, liability,
damage or expense arising out of or in connection with the performance of the
Services, unless such loss, liability, damage or expense shall be proven to
result directly from the willful misconduct of the Consultant.  In no event will
the Consultant be liable to the Company for special, indirect, punitive or
consequential damages, including, without limitation, loss of profits or lost
business, even if the Consultant has been advised of the possibility of such
damages.  Under no circumstances will the liability of the Consultant exceed, in
the aggregate, the fees actually paid to the Consultant hereunder.

 
 

--------------------------------------------------------------------------------

 

 
8.           INDEMNIFICATION
 
Without in any way limiting any rights to indemnification under applicable law,
the Company shall reimburse, defend, indemnify and hold harmless the Consultant
from and against any damage, loss, liability, deficiency, diminution in value,
action, suit, claim, proceeding, investigation, audit, demand, assessment, fine,
judgment, cost and other expense (including, without limitation, reasonable
legal fees and expenses) arising out of, related to or in connection with (a)
any act or omission of the Consultant in connection with or relating to the
Services or this Agreement, except to the extent proven to result directly from
the willful misconduct of the person seeking indemnification, (b) any act or
omission made at the direction of the Company or (c) any act or omission of the
Company.
 
9.           EMPLOYMENT OF OTHERS
 
The Company may from time to time request that the Consultant arrange for the
services of others.  All costs to the Consultant for those services will be paid
by the Company but in no event shall the Consultant employ others without the
prior authorization of the Company.
 
10.           CONFIDENTIALITY
 
From and after the date hereof, Consultant shall maintain the confidentiality of
any confidential information concerning the Company, its subsidiaries or their
respective businesses, including, without limitation, any such information that
may hereafter be received by Consultant in connection with Consultant’s
provision of Services or otherwise pursuant to this Agreement (the “Confidential
Information”); provided, however, that this Section 10 shall not restrict:  (a)
any disclosure by Consultant of any Confidential Information required by
applicable law or regulation, or any securities exchange (but only such portion
of the Confidential Information that Consultant is legally required to
disclose), but if permitted by applicable law or regulation, Consultant shall
give the Company notice and a reasonable opportunity to contest such disclosure
or seek an appropriate protective order; (b) any disclosure by Consultant of any
Confidential Information in connection with the exercise of his rights and
obligations as a member of the Board of Directors of the Company (or any
committee thereof); (c) any disclosure on a confidential basis to Consultant’s
attorneys, accountants and other advisors; and (d) any disclosure of information
that:  (i) is publicly available as of the date of this Agreement; (ii) after
the date of this Agreement, becomes publicly available through no fault of
Consultant; or (iii) is received by the Company from a third party not, to
Consultant’s knowledge, subject to any obligation of confidentiality with
respect to such information.
 
11.           NO ASSIGNMENT
 
Subject to the immediately following sentence, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, each of which such successors and permitted
assigns shall be deemed to be a party hereto for all purposes hereof.  No party
may assign, delegate or otherwise transfer either this Agreement or any of his
or its rights, interests, or obligations hereunder without the prior written
approval of the other parties.
 
12.           APPLICABLE LAW
 
This Agreement shall be governed by and construed in accordance with the laws of
the Netherlands, without giving effect to any choice or conflict of law
provision or rule that would cause the application of the laws of any other
jurisdiction.  Any disputes under or in connection with this Agreement shall be
exclusively submitted to a court of competent jurisdiction in Eindhoven, the
Netherlands.

 
 

--------------------------------------------------------------------------------

 

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 


 


LITHIUM TECHNOLOGY CORPORATION
 
FMSUD CONSULTANCY B.V.
     
By:
     
Name:
   
Name:
Title:
   
Title:
             



 